Mayes, C. J.,
delivered the opinion of the court.
We have given to this record most careful examination. It is our judgment that the court made but one error, and that consists in not giving judgment against Thornton also. The trial court settled the facts, and was fully justified in the conclusion both that the Union Bank & Trust Company was not the purchaser of the stock, and that, if this is not the true state of facts, then the Bank of Commerce had no knowledge that the Union Bank & Trust Company was the purchaser, if in truth it was. This being the case, Sec. 5005 of the Code of 1906, providing that “no corporation-shall, directly or indirectly, purchase or own the capital stock, or any part thereof, of any other corporation, nor directly or indirectly purchase, or in any manner acquire, the franchise,” etc., is not involved under the facts.
The decree of the chancellor is correct in all save the dismissal of the suit against Thornton.
On direct appeal the case must be affirmed, and on cross-appeal reversed and remanded.

Affirmed on direct appeal.


Reversed and remanded on cro'ss'-appeal.